Rothrock, J.
i. county treasurer: vrith'su'jerfareonÜus^e and sureties, At the time the bond in suit was approved, a certificate was indorsed thereon in these words: “We, the undersigned members of the board of super-t ° r visors °i’ Webster county, hereby certify that J. Hutchinson, former incumbent of the office of treasurer of said county, has fully accounted for and produced the funds in his hands, as shown by the balance-sheet approved by us this 8th day of January, 1876.” This certificate was signed by all of the members of the board of supervisors, and was made in compliance with section 690 of the Code. That Hutchinson was a defaulter when he'finally went out of office in 1878, is conceded; but the sureties in the bond in suit insisted that this defalcation occurred during his prior terms of office, and that the members of the board of supervisors knew of such defalcation when the- bond in suit was accepted and approved, and that the sureties had no such knowledge.
Upon this branch of the case the defendants introduced evidence tending to show that, at the settlement made with Hutchinson in January, 1876, and just previous to the approval of the bond in suit, there was an apparent balance of $29,000 against the treasurer, which should have been on hand, and that the actual amount of money on hand was *723but $4,000; that tbe deficit was made np of certificates of deposit from banks, and checks, and, as Hutchinson, who was a witness upon the trial, expressed it, “whatever stuff I could gather up for that purpose.” It was further shown that these certificates of deposit, checks, etc., did not really represent money, but that they were obtained by Hutchinson for the purposes of the settlement, and, as soon as the desired object was effected, they were handed back to the banks and other parties who issued them. The defendants also offered to show that the board of supervisors at the time of said settlement knew that the requisite funds were not on hand, and that, nevertheless, they made up the balance-sheet showing such to be the fact. •
This evidence was all excluded, and the court instructed the jury to the effect that the settlements made, wherein the treasurer, as shown by the books of his office, charged himself with the balances of cash belonging to the different funds, are conclusive evidence that the money was not before that time misappropriated and delinquent.
If there were no evidence in this case as to the state of the accounts at the time of the settlement preceding the approval of the bond in suit, and the books of the treasurer showed that at such settlement the proper amount of money was on hand, as the law presumes that all public officers do their duty, it would be a fair presumption that the members of the board of supervisors made such a settlement as the law requires; that is, that the treasurer, in the language of the statute, “produced all funds” with which he was properly chargeable. In such case we have held that the treasurer and the sureties upon the bond were estopped from showing that there was a shortage at the time of such settlement. Boone County v. Jones, 54 Iowa, 699. In that case it is said: “It must be presumed the members of the board did their duty by counting the money which his (the treasurer’s) report showed should be on hand.” The decision was based upon the principle that if, by showing up and producing the *724funds, the treasurer misled the board by producing money neither belonging to himself nor to the county, he and his sureties were estopped by the settlement from showing that it was not correct, because the board acted upon what appeared to be a fair settlement. The case at bar is, however, very different. Here it was shown that the board made no such settlement as the law required. They counted as cash many thousands of dollars in certificates of deposit and cheeks and other promises to pay. They were not misled by the production of the money of another for the purposes of a settlement. The law at that time did not authorize a treasurer to settle with promises to pay, such as certificates of deposit and the like. He was not authorized to make deposits. See Lowry v. Polk County, 51 Iowa, 50. It appears in evidence that these certificates of deposit, and other written instruments with which the settlement was effected, were without any validity — that they were merely loaned for the purpose of a settlement. The members of the board were derelict in their duty in not requiring the treasurer to produce the “funds” — the money, or, at least, in not making inquiry of the proper parties as to what value the paper in question possessed. It is true that a public officer who is by law made custodian of public funds may, by producing the money of another, deceive the officer with whom he is required to settle; and in such ease we held, in Boone County v. Jones, that, the settlement and accounting having been made according to the requirements of the law, the sureties of such officer are bound thereby; but we know of no principle by which a surety may be concluded, where the books have been balanced without the production of the amount of funds which should be on hands.
In our opinion, the sureties were not estopped from showing that the shortage of Hntchinson accrued in a prior term, when it aj>peared that the board of supervisors, as the representatives of the public, knew, when they made the indorsement on the bond and approved it, that he had not produced the funds which should have been in his hands.
*725Tliis appeal involves other important questions which we do not deem it proper to determine in the present attitude of the case. For some reason, the plaintiff has made no appearance in this court. A submission of the cause was taken without appearance or argument 'by appellee. Upon an examination, we found that important questions were involved, and upon our own motion the submission was set aside, and the cause was set down for argument by appellee. No argument having been made, the appellant again urged a submission. Under these peculiar circumstances, we do not regard it as prudent to determine more than is necessary, and we content ourselves by disposing of the one question which we have above discussed.
Reversed.